EXHIBIT 10.15

AMENDMENT

This Amendment, entered into as of the 4th day of January, 2007, by and between
D&E Communications, Inc. and James W. Morozzi.

BACKGROUND

James W. Morozzi (“Executive”) and D&E Communications, Inc. (“Employer”) are
parties to that certain Employment Agreement, dated March 16, 2005
(“Agreement”). The parties desire to amend the Employment Agreement to revise
the change of control provisions, as set forth below.

Now Therefore, intending to be legally bound hereby, the parties hereto agree as
follows:

1. Section 5(b), Without Cause or for Good Reason, of the Agreement is hereby
amended by adding the following subparagraph thereto:

(viii) a requirement by D&E or its successor that Executive, in his reasonable
judgment take an action that would violate the requirements of generally
accepted accounting principles, the regulations of the Securities and Exchange
Commission, applicable stock exchange listing standards or D&E’s Code of
Business Conduct and Ethics;

2. Section 6 of the Agreement is hereby deleted and replaced, in its entirety,
with the following:

6. Change of Control.

(a) Notwithstanding the foregoing, if a Change of Control occurs during the Term
and, within the 12 months immediately following the effective date of the Change
in Control, Executive terminates his employment for Good Reason or is terminated
by D&E without Cause, D&E or its successor shall pay to Executive (immediately
upon termination of employment and without the requirement of notice or the
opportunity to cure as provided in Paragraph 5), in lieu of the payment of any
other sum that might otherwise be payable pursuant to Paragraph 5, (i) a lump
sum equal to 2.99 times the Executive’s annual Salary, determined as of the date
of the Change of Control, (ii) an additional annual retirement benefit pursuant
to the terms of the SERP that provides for an annual supplemental retirement
benefit equal to the additional qualified retirement benefit the Executive would
accrue under the Qualified Retirement Plan if the Executive was treated as if he
had remained employed by D&E through the end of the Initial Term or any
applicable Extended Term (the benefit provided under the SERP is intended to be
in addition to the Qualified Retirement Plan benefit payable to the Executive
regardless of whether the Executive has satisfied the vesting requirements of
such plan(s)); (iii) payment of the amount that would have been due to the
Executive

 

1



--------------------------------------------------------------------------------

under any Short-term Incentive Plan in effect at the time of Executive’s
termination had the Executive remained employed by D&E through the end of the
incentive period relating thereto (any such incentive payment shall be due and
payable only at the time and in the manner provided for in the plan relating
thereto); and (iv) a lump sum of $17,000 to reimburse Executive for
miscellaneous expenses, in each case subject to the limitations set forth in
Paragraph 6(b) below. For purposes of this Agreement, a “Change of Control”
means:

(i) the acquisition, directly or indirectly, by any person or entity, or persons
or entities acting in concert, whether by purchase, merger, consolidation or
otherwise, of voting power over that number of voting shares of the capital
stock of D&E which, when combined with the existing voting power of such persons
or entities, would enable them to cast fifty percent (50%) or more of the votes
which all shareholders of D&E would be entitled to cast in the election of
directors of D&E;

(ii) the sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of 75% or more of the assets, other than intangible
assets, including good will, of D&E to a transferee other than D&E or an entity
of which a controlling interest is owned by D&E;

(iii) the date that, during any period of two consecutive years “Continuing
Directors” cease to make up a majority of the members of the Board of Directors
of D&E. “Continuing Directors” shall mean: (x) each individual who, at the
beginning of such period, was a member of the Board of Directors of D&E; and
(y) any director elected or nominated for election, by D&E’s shareholders who
was first approved by a vote of at least two-thirds of the Continuing Directors
then still in office; provided, however, that no individual shall be considered
a Continuing Director if such individual initially assumed office as a result of
either an actual or threatened election contest or proxy contest, including by
reason of any agreement intended to avoid or settle any election contest or
proxy contest. For purposes of the foregoing, “election contest” means a
solicitation with respect to the election or removal of directors that is
subject to the provisions of Rule 14a-11 of the 1934 Act, and “proxy contest”
means the solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of D&E; or

(iv) the voluntary dissolution of D&E.

(b) Following the occurrence of a Change in Control, Executive may terminate his
employment without Good Reason and shall be eligible to receive a lump sum equal
to the Executive’s then annual Salary, determined as of the date of the Change
in Control (the “Transition Amount”), under the conditions set forth in this
Paragraph 6(b); in the event of such election, the provisions of Paragraph 6(a)
shall no longer apply. The Transition Amount shall be payable six months (the
“Six-Month Period”) after the later of (i) the date that Executive’s employment
terminates or (ii) the date (the “Transition Date”) that is nine (9) months
after the effective date of the Change in Control; provided, however, that
(x) Executive shall be required to remain employed with D&E or its successor for
the period between such effective date and the Transition Date during which
Executive shall continue to perform the duties he was performing

 

2



--------------------------------------------------------------------------------

prior to the Change in Control and/or such transition duties as reasonably
requested by D&E or its successor (no Transition Amount would be payable in the
event that the Executive’s employment is terminated prior to the Transition Date
by D&E for Cause or by the Executive without Good Reason) and (y) Executive must
elect to terminate his employment pursuant to this Paragraph within ninety
(90) days of the effective date of the Change in Control by providing written
notice of such election to D&E. This Transition Amount shall be a joint and
several obligation of D&E and any person or entity involved in a Change in
Control as provided in 6(a) above. In addition to the Transition Amount, if
Executive is eligible to receive the Transition Amount, D&E shall pay Executive:
(i) an additional annual retirement benefit pursuant to the terms of the SERP
such that the Executive is treated as if he had remained employed by D&E through
the Transition Date (the benefit provided under the SERP is intended to be in
addition to the Qualified Retirement Plan benefit payable to the Executive
regardless of whether the Executive has satisfied the vesting requirements of
such plan(s)); and (ii) payment of the amount that would have been due to the
Executive under any Short Term Incentive Plan in effect at the time of
Executive’s termination had the Executive remained employed by D&E through the
Transition Date (any such incentive payment shall be due and payable only at the
time and in the manner provided for in the plan relating thereto). Following the
election to terminate in (y) above, Executive shall continue to be paid his
normal Salary, all Benefits and continue to participate in all incentive plans
through the Transition Date. Following the election in (y ) above, D&E or its
successor may, in its discretion, request that Executive cease to perform his
duties under this Agreement at any time following its receipt of such election
and prior to the Transition Date but, in such event, Executive shall still be
entitled to be paid his normal Salary, all Benefits and continue to participate
in all incentive plans through the Transition Date in addition to the Transition
Amount. Notwithstanding the foregoing, the Six-Month Period shall apply only in
the event the Executive is a key employee (as defined in Internal Revenue Code
Section 416(i)) of the Company as of the last day of the calendar year preceding
the date a benefit becomes payable under this Paragraph 6(b). The Six-Month
Period may be shortened to the extent that counsel to D&E believes that it is
then permissible under Section 409A of the Internal Revenue Code of 1986, as
amended, without the imposition of an excise tax.

(c) In the event the payment described in 6(a) or 6(b), when added to all other
amounts or benefits provided to or on behalf of Executive in connection with his
termination of employment, would result in the imposition of an excise tax on
Executive under Section 4999 of the Internal Revenue Code of 1986, as amended,
such payments shall be retroactively (if necessary) reduced to the extent
necessary to avoid such excise tax imposition. Upon written notice to Executive,
together with calculations of D&E’s independent auditors, Executive shall remit
to D&E the amount of the reduction (only if such amount has been paid to the
Executive) as may be necessary to avoid the imposition of such excise tax.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, if any portion of the amount herein payable to Executive is determined
to be non-deductible pursuant to the regulations promulgated under Section 280G
of the Internal Revenue Code of 1986, as amended, D&E shall be required only to
pay to Executive the amount determined to be deductible under Section 280G.

3. In all other respects, the Agreement is ratified and confirmed.

 

3



--------------------------------------------------------------------------------

4. In the event of a conflict between the provisions of this Amendment and the
Agreement, the Agreement shall be interpreted in a manner consistent with the
provisions of this Amendment.

5. This Amendment shall be effective as of the day and date first set forth
above.

In Witness Whereof, the parties have executed this Amendment as of the day and
date first set forth above.

 

D&E Communications, Inc.         By:  

 

   

 

      James W. Morozzi

 

4